         Case 1:16-cv-03713-PAE Document 109
                                         110 Filed 08/28/20 Page 1 of 1

                           PARKER HANSKI LLC
                                 40 WORTH STREET, 10TH FLOOR
                                  NEW YORK, NEW YORK 10013
                                     PHONE: 212.248.7400
                                     FAX:   212.248.5600


                                                      August 28, 2020


Via ECF
The Honorable Paul A. Engelmayer
United States District Judge
United States District Court
500 Pearl Street
New York, NY 10007-1312


Re:    Steven Nachshen v. Unity Gallega East 11th Street LLC et. al; 16-cv-03713


Dear Judge Engelmayer:

         We represent the plaintiff, Steven Nachshen, in the above-entitled action. On behalf of
all the parties, we write to respectfully ask the Court to extend the deadline for the parties to
make an application to reopen this action to September 29, 2020. The parties are still in the
process of finalizing the last term of the settlement agreement and hope this to be the last request
for an extension. Thank you for your time and attention to this matter. With kindest regards, I
am

                                                      very truly yours,

                                                            /s/
                                                      Glen H. Parker, Esq.




                                             *UDQWHG

                                                SO ORDERED.

                                                                    
                                                           __________________________________
                                                                 PAUL A. ENGELMAYER
                                                                 United States District Judge
                                             $XJXVW
